UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-4882


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

CHARLES ORLANDO SIMMONS, a/k/a Darryl McMillan, a/k/a Big
Flip,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-01037-RBH-1)


Submitted:   April 10, 2014                        Decided:   May 1, 2014


Before KEENAN    and   WYNN,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Orlando Simmons appeals from the revocation of

his supervised release and his resulting eighteen-month prison

term.     On     appeal,    Simmons’            attorney        has   filed    a    brief    in

accordance with Anders v. California, 386 U.S. 738 (1967), in

which he asserts that there are no meritorious issues for appeal

but questions whether Simmons’ sentence is plainly unreasonable.

Although advised of his right to file a supplemental pro se

brief, Simmons has not done so.                     After our review of the record,

we affirm.

            We    review         a    district            court’s     judgment      revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.      United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).       A sentence imposed after revocation of supervised

release   should     be    affirmed         if       it    is   within   the       applicable

statutory      maximum     and       is   not       plainly     unreasonable.         United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                      In

making    this    determination,            we       first       consider     whether       the

sentence imposed is procedurally or substantively unreasonable.

Id. at 438.        “This initial inquiry takes a more deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.”

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

(internal quotation marks omitted).

                                                2
             A    sentence          imposed      upon         revocation    of     release       is

procedurally       reasonable            if   the     district     court        considered       the

Chapter Seven Policy Statements and the applicable 18 U.S.C. §

3553 (2012) factors, see 18 U.S.C. § 3583(e) (2012); Crudup, 461
F.3d at 438-40, and adequately explained the sentence imposed,

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                     A

sentence    imposed       upon       revocation          of    release     is    substantively

reasonable       if     the    district       court       stated    a    proper        basis    for

concluding        that    the       defendant          should     receive        the     sentence

imposed, within the statutory maximum.                          Crudup, 461 F.3d at 440.

We affirm if the sentence is not unreasonable.                                    Id. at 439.

Only   if    a    sentence          is    found       procedurally         or    substantively

unreasonable will we “decide whether the sentence is plainly

unreasonable.”                Id.         “[T]he       court      ultimately           has   broad

discretion to revoke its previous sentence and impose a term of

imprisonment       up     to    the      statutory        maximum.”         Id.         (internal

quotation marks omitted).

             We        conclude          that         Simmons’      sentence            is      both

procedurally and substantively reasonable.                              The district court

considered        the     Chapter         7     Policy         Statements        and     relevant

statutory factors (including the nature and circumstances of the

offense     and       Simmons’       failure        to    comply     with       the     terms    of

supervised release), and properly imposed a sentence within the

policy statement range and below the statutory maximum.

                                                  3
            In accordance with Anders, we have reviewed the entire

record    and   have   found       no    meritorious         issues       for    appeal.

Accordingly,    we   affirm    the      district   court’s       judgment.          This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.      If    the   client     requests       that     a   petition      be

filed,    but   counsel     believes     that   such     a    petition          would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on the client.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                          4